Petitioner's petition for writ of mandamus is denied without prejudice. Petitioner is required to make an express and distinct demand for performance, such as by filing a motion to hear and rule, before mandamus will be considered. See Al-Hakim v. State. 783 So. 2d 293, 294 (Fla. 5th DCA 2001).
Additionally, any future petitions similar to the present petition must demonstrate service on the Attorney General at 3507 E. Frontage Road, Suite 200, Tampa, Florida, 33607.
KELLY, VILLANTI, and BADALAMENTI, JJ., Concur.